WHEELER, District Judge.
The article in question here is kit-tul, which is of the fiber of the leaf stalks of the jaggery palm of East India. It is taken to England, and dressed by being combed between steel brushes with a little oil to soften it for taldng out kinks and curls, slightly coloring it, and making it straight for bunching by lengths for brushes. The tariff act of 1890, by section 4, provided for a duty on “all raw or unmanufactured articles not enumerated or provided for,” of 10 per cent, ad valorem, and on “all articles manufactured in whole or in part,” of 20 per cent, ad valorem; and by paragraph 597 made sunn, “and all other textile grasses, or fibrous vegetable substances, unmanufactured, or undressed, not specially provided for,” and by paragraph 653, “moss, sea weeds and *153vegetable substances, crude or unmanufactured, not otherwise specially provided for,” free. A duty of 20 per cent, was exacted under section 4, and protests referring to these paragraphs of the free list and to the 10 per cent, clause of section 4 were overruled. This seems to be a fibrous vegetable substance, and would fall under paragraph 597 but for the process which it has undergone, that does not leave it undressed. The fibrous vegetable substances of this paragraph are more definite than the general vegetable substances of paragraph 653, and take this article, as one otherwise specially provided for, out of that paragraph. Section 4 contrasts the “un-manufactured articles” of the 10 per cent, clause with “articles manufactured in whole or in part,” of the 20 per cent, clause, and those of the former must be wholly unmanufactured, in order to give the words of the latter full effect. These bunches of dressed and assorted fibers had been advanced somewhat by manufacture from their raw state, and could not justly be said to be wholly unmanufactured, but were actually in part manufactured. Decision affirmed.